 
 
I 
108th CONGRESS
2d Session
H. R. 4184 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2004 
Mr. Cummings (for himself and Ms. Corrine Brown of Florida) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require United States assistance for the repair, maintenance, or construction of the transportation infrastructure of Iraq to be provided in the form of loans subject to repayment in full to the United States Government. 
 
 
1.Requirement to provide assistance for the transportation infrastructure of Iraq in the form of loansNotwithstanding any other provision of law, amounts made available after the date of the enactment of this Act for the repair, maintenance, or construction of the transportation infrastructure of Iraq shall be provided in the form of loans subject to repayment in full to the United States Government.   
 
